Title: To George Washington from Nathanael Greene, 9 March 1782
From: Greene, Nathanael
To: Washington, George


                        
                            Sir
                            Head Quarters Ponpon March 9th 1782
                        
                        I wrote your Excellency the 8th of February since which I am without your favor. In my last I informed you
                            that I had written to Count Rochambeau for reinforcements. Inclosed is his answer. I am persuaded he must have mistaken
                            your intentions. I find nothing is to be expected from that quarter. I am sorry the Legion was put in motion as it may
                            raise the enemy’s apprehensions, and bring upon us reinforcements which might not have been otherwise sent, at least so
                            soon.
                        Your Excellency will see by the Kings speech, and other measures taking in Great Britain, the enemy are
                            determined to prosecute the war; and from the Dean of Gloucesters’ Plan of pacification, and other Parliamentary debates,
                            there can hardly be a doubt of the operations being principally to the southward. You will also see by the Returns
                            inclosed you, how incompetent our force is to any great operation. The Country is naturally weak and greatly reduced by
                            the ravages of intestine disputes between the Whigs and Tories. We are remote from support and supplies of every kind. No
                            large bodies of militia can be hastily called together here, nor can supplies of any kind be had, but with the greatest
                            difficulty. We have 300 men now without Arms. And twice that number so naked as to be unfit for any duty but in cases of
                            desparation. Not a rag of clothing has arrived to us this winter. Indeed our Prospects are really deplorable. It is true
                            we get meat and rice, but no rum or spirits. Men and officers without pay in this situation cannot be kept in temper long.
                            I will not trouble you with a detail of all our difficulties. They would be too troublesome to enumerate; but I cannot but
                            apprehend for a Country so badly supported, and naturally so weak and helpless. I persuaded the Legislature to raise black
                            Regiments but could not prevail: not because they objected to the expence (for they give a most enormous bounty for white
                            men, and pay in Slaves) but from an apprehension of the consequences.
                        It has always been my opinion that if we could support the extremes of the confederation, the middle States
                            would always support themselves. Upon this principle I have ever been anxious to get a force to the Southward so
                            formidable, as to discourage the enemy from attempting their reduction. There is no way to effect this, but to render
                            their subjection so difficult and expensive, as to make the value less than the trouble and expence. All the southern
                            States look to you for support. I will do all I can and you know me too well to suppose I shall shrink at small
                            difficulties; but how feeble are the best intentions, and how vain and obstinate perseverance against a very unequal
                            force.
                        The enemy have been out lately in considerable force in St Thomas’s. They routed General Marion’s commune,
                            and killed took & wounded upwards of twenty men. They have not ventured out on our side altho the Assembly have
                            been sitting within Thirty miles of Town, and the enemy a much greater force than we have, which induces me to believe
                            they have orders not to risque a general action. General Wayne has burnt all the enemy forage close under their noses at
                            Savannah. I am improving every moment in disciplining and arranging the troops. That they may be in the
                            best condition for whatever may happen. But alas! We no sooner get our men tollerably well acquainted with their duty,
                            than their term of Service expires, and they leave us, and often without others to supply their place. I am with great
                            respect Your Excellency’s Most Obedient Humble Servant
                        
                            Nath. Greene
                        
                    